Green, C. J.
It seems not to be denied that the writ of error in this case is brought to remove an order or award, in the *559nature of a final judgment, made upon a question of strict legal right, not in any wise resting in discretion. The question was, which of several executions was entitled to legal priority, and which of several execution creditors was entitled to the avails of the execution. By a decision in favor of one, the rights of all the others were concluded. They were, in a legal sense, “ aggrieved.” If the decision was erroneous, some definite rule of law must have been violated. The ease, therefore, falls directly within the principles repeatedly recognized by this court, as a proper foundation of a right of review. Den ex dem. Rutherford v. Fen, 1 Zab. 700; Garr v. Hill, 1 Halst. Ch. Rep. 639; State v. Wood, (usually known as the Camden election case, not yet reported.)
In the latter case, the court below had passed no definite sentence, and made no adjudication upon the rights of the parties. They had simply, in the exercise of their discretion, refused to rake cognizance of the case, and to decide the question of law arising between them. Upon this grtmnd it was held tnat no writ of error would lie.
The objection to the proceeding lies in the fact suggested by the counsel of the defendant in error, that the proceeding appealed from is one in which the plaintiff in error was not properly a party to the record; that several parties having no priority were interested in the decision, some of which are not before the court; and that a decision by this court may conclude the rights of parties in interest, who are not before the court or parties to the record. The case is certainly not wdthout its difficulties; but they grow out of the anomalous character of the proceeding in the court below. The plaintiff in eri’or is a party, with others, to the rule to show cause, entered in the Supreme Court. He is a party to the order of the court making that rule absolute. It is this oi'der of which the plaintiff in error complains, and from the effects of which he seeks to be relieved. He is then, properly speaking, a party to the pi’oceeding ixx the court below, against which he seeks relief. The case of Saxton v. Geary, as reported by the Chief Justice, in Wright v. Green, 6 Halst. 339, is apparently an authority the other way, though we are not furnished with the *560precise grounds upon which the court proceeded. But this case, as well as that of Phillips v. Phillips, so far as they bear upon the particular point now under consideration, must be considered as overruled by the later authorities. I do not understand what was said by Justice Ford, in Matthews v. Warne, 5 Halst. 304, as militating against the view now expressed. When he said that the decision of the court upon the point would be conclusive, he must be understood as meaning that the decision would be conclusive in the same sense that every judgment of the court would be conclusive. All final judgments are properly said to be conclusive of the rights of parties.
I think the motion must be denied.
Cited in Eames v. Stites, 2 Vr. 493; Hemselt v. Smith, 5 Vr. 318.